Citation Nr: 0430716	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03 02-820	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an effective date earlier than May 5, 1998, 
for the grant of service connection for schizophrenia based 
on clear and unmistakable error.



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esq.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
June 1970.

This case originally came before the Board of Veterans' 
Appeals (Board) from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for an effective date earlier than May 5, 1998 for a grant of 
service connection for schizophrenia based on clear and 
unmistakable error (CUE).  He argued VA had erred in its 
earlier decisions, which found his psychiatric disorder 
preexisted military service.  Specifically, he noted the 
original May 1982 rating decision that denied his claim for 
service connection for nerves, and an April 1993 decision 
that denied his petition to reopen his claim for the failure 
to submit new and material evidence.  

The veteran timely appealed the August 2002 denial.  In 
January 2004, the Board found that an earlier September 1995 
decision by the Board had subsumed the prior rating decisions 
by the ROs in Philadelphia, Pennsylvania, and Huntington, 
West Virginia.  (The claims file was transferred from 
Philadelphia to Huntington in 1990).  The Board then 
concluded the veteran had not submitted adequate information 
for a motion for revision of the 1995 Board decision under 
38 C.F.R. § 20.1404(a).  The Board dismissed the motion 
without prejudice.

The veteran appealed to the U.S. Court of Appeals for 
Veterans' Claims (Court).  In May 2004, during the pendency 
of the appeal to the Court, his representative and VA's 
Office of General Counsel - representing the Secretary, 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for readjudication.  The 
joint motion argued that the 1995 Board decision had not 
subsumed all earlier rating decisions because the 1995 Board 
decision was based on the failure to submit new and material 
evidence to reopen the claim.  So the 1995 Board decision 
only subsumed the RO's April 1993 decision, which denied the 
petition to reopen the veteran's claim for failure to submit 
new and material evidence.  It did not subsume those earlier 
rating decisions based on the merits of his claim.  The joint 
motion for remand (JMR) requested that the Board address this 
matter, readjudicate the claim, and correct and clarify any 
errors concerning the existing effective date of service 
connection for schizophrenia.  The Court granted the JMR in a 
May 2004 Order and returned the case to the Board for 
compliance with the directives specified.  

Unfortunately, for the reasons discussed below, the case must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In October 2004, the veteran, through his attorney, submitted 
a letter providing additional argument in support of his 
claim.  He set forth three arguments:  (1) there was CUE in 
the initial May 1982 rating decision based on the RO's 
improper finding that the veteran's psychiatric disorder 
preexisted military service, and was not aggravated by 
service beyond its natural progression; (2) there was CUE in 
the Board's September 1995 decision based on the Board's 
improper finding that new and material evidence had not been 
submitted to reopen the claim; and (3) the RO erred in 
failing to issue a statement of case (SOC) after the veteran 
had submitted a notice of disagreement (NOD) in response to 
the May 1982 decision (i.e., the May 1982 decision is still 
open, and was never finalized).

A revision based on CUE can only be made on final and binding 
decisions by VA.  38 C.F.R. § 3.105 (2004).  Therefore, the 
question of whether the May 1982 decision is a final and 
binding decision must first be addressed before the CUE 
claims can be considered.  If the May 1982 decision is not 
considered final and binding on the veteran, then as a 
consequence it is still open and the CUE claims based on 
subsequent decisions are then moot.



The veteran argues that he submitted NODs in May 1982 and 
September 1982.  In May 1982, he submitted an NOD concerning 
his nonservice-connected (NSC) pension claim, stating:

I wish to appeal the VA's decision to deny my 
claim for a pension.  I am totally disabled.  
This is obvious due to my hospitalization at VAMC 
Coatesville PA since 10/14/81.  I would not still 
be hospitalized if I was not totally disabled.

The RO issued an SOC in March 1983 as to the pension claim, 
but in November 1983 the RO granted the veteran full 
benefits, so the appeal became moot.

In September 1982, the veteran submitted a statement (see VA 
Form 21-4128), which said:

I wish to file the attached evidence to show that 
my "nervous condition" is service connected.  
Please consider this additional evidence in my 
appeal for service connection.

Since the RO has not yet considered the question of whether 
the May and/or September 1982 submissions by the veteran 
qualify as an NOD with the May 1982 decision, the Board is 
remanding the case to the RO for appropriate development and 
consideration of this preliminary issue.

Accordingly, the RO must:

1.	Review the claims file and determine whether the May 
1982 rating decision became final and binding on the 
veteran - specifically, whether the May or September 
1982 submissions by the veteran constitute an NOD in 
response the May 1982 rating decision, and whether the 
RO failed to issue an SOC in response.  

If it is determined the May 1982 decision is not final 
and binding on the veteran, readjudicate his claim for 
an effective date earlier than May 5, 1998 for the grant 
of service connection for schizophrenia.  Consider any 
need for a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may 
have been more severe than at others).  

2.	If the benefits sought are not granted to the veteran's 
satisfaction, prepare a supplemental statement of the 
case (SSOC) and send it to him and his representative.  
Give them time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




